DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The action is in response to the claims dated August 19, 2019. 
Claims pending in the case: 1-20

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Double Patenting
Claims 1, 8+9+10+11+12 and 18 of this application is patentably indistinct from 1-19 of patent US 8719720.  Pursuant  to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  


Claims 1, (8+9+10+11+12) and 18 are non-provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1, 13 and 17 of the patent US 8,719,720 issued on May 6, 2014.
16/544,767
US 8719720
1. An economizer controller comprising:     a plug and play recognition system 
configured to 


detect sensors connected to 

                                                                           the economizer controller and 
populate a user interface based on the sensors detected; and 






firmware including an automatic system configuration determination routine; and
wherein the automatic system configuration determination routine is configured to implement at least a portion of the plug and play recognition system.



8. A method of operating an economizer controller, the method comprising:
using the economizer controller, and 
  executing a system configuration determination routine using the economizer controller to repeat the running the plug and play sensor recognition routine.




9. The method of claim 8, wherein the system configuration determination routine is stored in firmware of the economizer controller*.
10. The method of claim 8, wherein the executing the system configuration determination routine is configured to occur during operation of the economizer controller.
11. The method of claim 8, wherein the executing the system configuration determination routine is automatically repeated by the economizer controller**.


18. A method of enabling a plug and play aspect of the economizer controller, the method comprising: 
 








detecting sensors connected to the economizer controller; 
 identifying a control type of the detected sensors connected to the economizer controller; and 
 populating a menu structure of a user interface of the economizer controller based on the control type of the sensors connected to the economizer controller.


the economizer controller checking for and discovering sensors connected to the economizer controller;
 the economizer controller repopulating a menu structure of a user interface in accordance with control types of the discovered sensors; 
the economizer controller updating the user interface of the economizer controller system in accordance with control types of the discovered sensors; and 
the economizer controller repeating the method periodically; 
wherein the method is performed automatically by the economizer controller by executing system configuration determination routine stored in firmware of the economizer controller.

13. An economizer control system having a recognition system with a user interface populating capability, comprising: 


 a user interface; a sensor checker for detecting sensors connected to the economizer controller; a type indicator for indicating a control type of the sensors; and a mechanism for populating and/or repopulating a menu structure of the user interface; wherein the sensor checker, the type indicator, and the mechanism for populating and/or repopulating the menu structure are implemented in an automatic system** configuration determination routine stored in firmware of the economizer controller*. 

    







17. A method for updating a user interface of an economizer system, comprising: 
 providing an on-site economizer controller for controlling an HVAC economizer, the on-site economizer controller having a user interface, the user interface having a menu structure; and 
 the on-site economizer controller periodically executing an automatic system configuration determination routine stored in firmware of the economizer controller that performs the steps of: 
 detecting sensors connected to the economizer controller; 
 identifying a control type of the detected sensors connected to the economizer controller; and 
populating and/or repopulating the menu structure based on the control type of the detected sensors. 




Remarks
	The prior art uncovered, in the searching and examination of this application, including the Information Disclosure Statements, and the included references, and the related applications do not anticipate or render obvious the claimed limitations in the independent claims, or the combination of the independent claim 8, with dependent claims 9-11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        9-9-2021